DETAILED ACTION

Claims 1-20 are presented for examination

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of patent application 9438645.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 16661106
Patent 9438645
     1. A system, comprising: a processor;
     an deployment engine executable by the processor to:
     receive a deployment request for a computing service;
     identify a deployment template corresponding to the requested computing service, the deployment template indicating resources needed for providing the computing service; 
     identify available resources based on the deployment template; 
     target available resource elements for deployment; 
     deploy the targeted resource elements in a computing environment; and 
     associate with the deployment template in a memory an identification of a resource set indicating each of the deployed resource elements; and
     an event manager executable by the processor to, responsive to receiving an event including a resource identifier, identify the resource set having the deployed resource corresponding to the resource identifier and 


     receiving a plurality of events at an event manager residing on a host computing system;
     identifying a first resource associated with a first event;
     identifying a second resource associated with a second event;
     determining whether the first resource is associated with a first deployment pattern, the first deployment defined by a first template of resources provisioned for a first computing service;
     determining whether the second resource is associated with a second deployment pattern, the second deployment pattern defined by a second template of resources provisioned for a second computing service; and
     responsive to determining that the first and second resources are each associated with the respective first and second deployment patterns, correlating the first and second events responsive to the first and second 

     3. (Previously presented) The method of Claim 1, further comprising: responsive to a request to deploy the first or second resource, identifying the respective first or second deployment pattern corresponding to the request;
     identifying a target resource for the deployment based on the identified deployment pattern;
     deploying the target resource; and
    storing an association of the deployed first or second resource with the respective first or second deployment pattern.


As shown from the table above, claims 1 of patent 9438645 teaches the same concept of the instant application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187